Name: Commission Regulation (EC) No 1448/98 of 7 July 1998 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities8. 7. 98 L 192/3 COMMISSION REGULATION (EC) No 1448/98 of 7 July 1998 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2125/ 95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus spp. (1), as last amended by Regulation (EC) No 2405/97 (2), and in particular Article 6(4) thereof, Whereas Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications; Whereas the quantities applied for on 1 and 2 July 1998 for products originating in countries other than China, Bulgaria, Poland and Romania exceeded the quantity available; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1998, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania on 1 and 2 July 1998, and submitted to the Commission on 3 July 1998, shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 3,460 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania shall be suspended for applications submitted from 3 July until 31 December 1998. Article 3 This Regulation shall enter into force on 8 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 212, 7. 9. 1995, p. 16. (2) OJ L 332, 4. 12. 1997, p. 32.